Record. Nutter vs. Anderson. Action for work and labor, and for a freedom suit due by indenture ofapprenticeship, $20.
A copy of the indenture was sent up with the record. It was under seal and in the usual form; and one of the covenants was "to give said apprentice when free, a freedom suit of clothes of a tolerable good quality, over and above his common clothes."
  Trial by referees and judgment for plaintiff. *Page 301
The exception taken to the record was, that this was not within the jurisdiction of a justice of the peace; hut
The Court said it was a contract for the delivery of a chattel, and within the magistrate's jurisdiction.
                                                   Judgment affirmed.